936 F.2d 572
142 L.R.R.M. (BNA) 2384
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jo F. DAVENPORT, Plaintiff-Appellant,v.OFFICE OF PROFESSIONAL EMPLOYEES INTERNATIONAL UNION,AFL-CIO, CLC, Donald Wright, Trustee, Defendants-Appellees.
No. 91-5146.
United States Court of Appeals, Sixth Circuit.
June 27, 1991.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*
PER CURIAM.


1
Plaintiff, Jo F. Davenport, challenges the district court's order granting summary judgment in favor of defendants, Office of Professional Employees International Union AFL & CIO and Donald Wright, Trustee, under the Labor Management Reporting and Disclosure Act of 1959.  Plaintiff sought relief under the Labor Management Reporting and Disclosure Act of 1959 in the form of mailing labels for her use in sending out literature concerning her campaign for union office.  The district court concluded that her request was unreasonable since no election had been announced and no nominations had taken place.


2
The order of the district court is reversed, upon the authority of International Organization for Masters, Mates and Pilots v. Brown, 111 S.Ct. 880 (1991), and this cause is remanded to the district court for further proceedings, according to law.



*
 The Honorable Charles W. Joiner, Senior United States District Judge for the Eastern District of Michigan sitting by designation